Citation Nr: 1723737	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  08-19 534A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for migraine headaches.

2.  Entitlement to an initial rating in excess of 10 percent for low back injury with herniated nucleus pulposus and degenerative disc disease at L5-S1.

3.  Entitlement to an initial rating in excess of 10 percent for bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from April 2002 to December 2004.  This matter comes before the Board of Veterans' Appeals (Board) on appeal rating decisions dated in December 2006 and November 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

Although the Veteran requested a Board hearing and he was properly notified of the scheduled hearing in letters dated in February and March 2017, the Veteran failed to appear for the Board hearing without explanation.  As such, the hearing request is considered withdrawn.  


REMAND

With respect to the Veteran's claim of entitlement to an increased rating for low back injury with herniated nucleus pulposus and degenerative disc disease of L5-S1, VA provided the Veteran with VA examinations in August 2006, March 2009, January 2011, July 2014 and December 2014.  In the recent case of Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016), the United States Court of Appeals for Veterans Claims held that to be adequate a VA joints examination must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  After review of the Veteran's VA examinations, the Board has determined that an additional VA examination is warranted in light of Correia.  

In the May 2017 Appellant's Brief, the Veteran's representative requested that the issues on appeal be remanded to schedule new VA examinations in order to assess the current severity of the disabilities on appeal, as the VA examinations of record are too remote to adequately reflect the current level of severity of the disabilities.  The most recent VA headaches examination was conducted in July 2011, nearly six years ago.  Importantly, VA treatment records dating in July 2014 reflect complaints that show worsening of headache symptoms.  Additionally, the most recent VA feet examination was held in November 2011, also nearly six years ago.  Under the circumstances, the Board finds that a remand to schedule the Veteran for VA examinations to determine the current severity of these disabilities is in order.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.

2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected low back injury with herniated nucleus pulposus and degenerative disc disease at L5-S1.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided. 

Range of motion testing should be undertaken for the thoracolumbar spine.  The examiner is to report the range of motion measurements in degrees.  Range of motion should be tested actively and passively, in weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  Schedule the Veteran for a VA headache disabilities examination to determine the severity of the Veteran's migraine headaches.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected headache disability, to specifically include whether the Veteran's service-connected migraine headaches are productive of severe economic inadaptability.

4.  Schedule the Veteran for a VA foot disabilities examination to determine the severity of the Veteran's bilateral plantar fasciitis.  The claims file must be made available to and reviewed by the VA examiner.  Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis.

After reviewing the claims file and examining the Veteran, the examiner is asked to respond to the following:

a)  Indicate all manifestations of the bilateral plantar fasciitis.

b)  Indicate whether the plantar fasciitis results in limitation of motion of a foot or ankle. 

c)  Estimate the severity of the impairment associated with the bilateral plantar fasciitis, specifically indicating whether it is slight, moderate, moderately severe, or severe. 

d)  Identify any functional impairment associated with the Veteran's bilateral plantar fasciitis, including what kind of employment limitations that might result.

A complete rationale for all opinions must be provided.

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2016).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




